Citation Nr: 0213443	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from May 1966 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
-in Fargo, North Dakota.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran's low back disability is manifested by 
complaints of pain.  There is no painful motion, spasm, 
weakness, tenderness deformities or postural abnormalities.  
Flexion is to 95 degrees; extension is to 35 degrees; lateral 
flexion is to 40 degrees; and rotation is to 35 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 
5103A, 5107(b) (West 1991 & Supp. 2002; 66 Fed. Reg. 45,630-
32 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59,4.71(a), Diagnostic Codes 5292, 5295 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statement 
of the case of the evidence necessary to substantiate his 
claim.  In addition, in August 2001, the RO contacted the 
veteran and notified him of the evidence needed to establish 
entitlement to the benefit sought, and what the RO would 
obtain, as well as what evidence was needed from the veteran 
and what he could do to help with his claim.  No further 
assistance in this regard appears to be warranted.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The RO 
has secured medical records and the veteran has been examined 
in conjunction with the claim.  While the veteran has 
complained that his examinations were inadequate, the Board 
notes that on both examinations performed, his complaints 
were noted, a history was taken, an objective examination was 
performed, X-rays were taken, motion was documented in 
degrees, and a diagnosis was rendered.  The Board finds the 
examinations to be adequate for rating purposes.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2002).  
No further development is required in order to comply with 
VA's duty to assist.

The RO has assigned the veteran's service connected lumbar 
spine disability a 10 percent disability rating under the 
provisions of Diagnostic Code 5295.  Diagnostic Code 5295, 
relating to lumbosacral strain, provides that a 10 percent 
disability rating is warranted for lumbosacral strain with 
characteristic pain on motion.  A 20 percent disability 
rating is assigned where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent disability 
rating is properly assigned where the symptoms are severe, 
with listing of whole spine to opposite side, positive 
Goldwaithe's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001). 

The record shows that the veteran was granted service 
connection for a low back disability in August 1970, and a 10 
percent evaluation was assigned.  This was based on service 
medical records which showed complaints of low back pain, and 
X-rays revealed a spondylolysis at the S-1 and atypical 
apophyseal joint on the right side between L-5 and S-1.  The 
RO also considered a VA examination report dated in July 
1970, which showed full range of motion of the back with no 
tenderness and no spasm.  X-rays showed minimal disc space 
narrowing at L5-S1, but with a spondylolysis of L5.  

The veteran was examined by VA in October 2000.  He 
complained of intermittent back pain, and noted that he took 
Ibuprofen as needed for pain.  He reported that prolonged 
standing, sitting and walking precipitated his pain.  It was 
noted that there was no pain with palpation of the low back.  
Knee jerks and ankle jerks were 2/2 and musculature was 
normal.  Flexion was to 95 with pain at 90 degrees; extension 
was to 35 degrees with pain at 35 degrees; lateral flexion 
was to 40 degrees with pain at 40 degrees, bilaterally; and 
bilateral rotation was to 35 degrees with pain at 35 degrees.  
X-rays showed degenerative changes.  The diagnosis was, 
spondylosis, chronic low back pain by history, no 
spondylolysis or spondylolisthesis by X-ray of October 11, 
2000.  

Private medical records show treatment beginning in 1983 from 
three private facilities.  The findings include lumbar spine, 
neck, and thoracic spine pain.   

The veteran was examined by VA in September 2001, and he 
complained of continuous pain but worse with bending, 
sitting, prolonged standing and walking.  He reported taking 
Ibuprofen as needed for pain.  It was noted that there was no 
painful motion of the spine, and no spasm, weakness, 
tenderness, postural abnormalities, fixed deformity or 
neurological abnormalities.  The musculature of the back was 
normal.  Flexion was to 95 with pain at 90 degrees; extension 
was to 35 degrees with pain at 35 degrees; lateral flexion 
was to 40 degrees with pain at 40 degrees, bilaterally; and 
bilateral rotation was to 35 degrees with pain at 35 degrees.  
It was noted that there was no evidence of pain on motion, 
excessive fatigability, or incoordination.  X-rays showed 
that the position and alignment of the lumbar spine were 
good, joint spaces were fairly well maintained and very 
minimal scattered marginal osteophytic spurs were present, 
and sclerotic changes of a mild degree at the L5-S1 level, 
bilaterally.  

An increased evaluation under Diagnostic Code 5295 is not 
warranted.  The veteran complained of experiencing pain on 
motion when he engaged in certain activities, and using 
Ibuprofen on an as-needed basis to alleviate his pain.  
Without objective findings of symptoms that would indicate a 
more severe disorder, such as muscle spasm or loss of motion, 
the Board finds that the criteria for a lumbar spine 
disability in excess of 10 percent have not been met.  That 
is, under Diagnostic Code 5295, there is no showing of muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in a standing position.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2001).

The reports of the VA examinations in October 2000 and 
September 2001 show that the examiners found the range of 
motion of the veteran's lumbosacral spine to be normal (35 to 
95 degrees).  Thus, a rating beyond 10 percent under 
Diagnostic Code 5292 which provides a 20 percent evaluation 
for moderate limitation of motion, is not warranted.  38 
C.F.R. Part 4, DC 5292 (2001).  

The Board has considered all other potentially applicable 
diagnostic codes.  There is no showing of ankylosis, and thus 
an increased rating under Diagnostic Code 5289 is not 
warranted.  38 C.F.R. Part 4, Diagnostic Code 5289 (2001).  A 
diagnosis of intervertebral disc syndrome has not been 
rendered, and the appellant has no abnormal neurological 
signs that might support evaluation of the lumbar spine 
disorder under Diagnostic Code 5293, which provides for a 20 
percent evaluation if there is moderate intervertebral disc 
syndrome with recurring attacks, under the old criteria, and 
for a 20 percent evaluation with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months under the new criteria 
in effect from September 23, 2002.  38 C.F.R. Part 4, DC 5293 
(2001); 38 C.F.R. Part 4, DC 5293 (effective from September 
23, 2002).  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. § 4.40, 4.45, as they relate to 
pain and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In this regard, it must be 
acknowledged that the veteran's statements obviously provide 
evidence of discomfort and limitations of mobility that is 
evidently caused by his lower back.  At the same time 
however, it must be noted when the veteran was been examined 
for disability evaluation recently on two occasions, and 
there was no evidence of muscle spasm or of any marked 
limitation of forward bending; the examiners found that the 
veteran exhibits normal range of motion of the lumbar spine.  
Neither did the recent examiners find any weakness, pain on 
motion, excessive fatigability or incoordination.  There was 
no finding of atrophy, since the back musculature was noted 
to be normal.  In view of this, the Board finds that the 10 
percent rating assigned by the RO contemplates the veteran's 
complaints of pain and compensates him for it. Accordingly, 
the provisions of sections 4.40 and 4.45 do not call for the 
assignment of a rating in excess of 10 percent.  

Furthermore, the Board finds in this case that the evidence 
does not present such an unusual disability so as to render 
impractical the application of the regular schedular 
standards and warrant consideration for referral for an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(such ratings may be authorized by the Under Secretary for 
Benefits of the director of the Compensation and Pension 
Service).  The governing norm in an exceptional case is a 
finding of such an unusual or exceptional disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  These factors are not shown here.  While the 
veteran's chronic lower back pain has been documented by 
medical findings, there is no evidence showing that this 
condition is severe enough to cause marked interference with 
his employment.  Moreover, higher schedular ratings are 
available for more severe symptoms, and the rating schedule 
is not shown to be inadequate for proper evaluation.  38 
C.F.R. § 3.321(b)(1) (2001).


ORDER

An increased evaluation for a low back disability in excess 
of 10 percent is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

